EXHIBIT 10.3

 

PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT (this “Pledge Agreement”) is dated as of
August 1, 2005 and made by and between KENNETT CAPITAL, INC. (the “Pledgor”) and
ALLSTATE LIFE INSURANCE COMPANY (the “Secured Party”).

 

W I T N E S S E T H

 

WHEREAS, the Secured Party and the Pledgor have entered into a Surplus Note
Purchase Agreement dated August 1, 2005 (the “Surplus Note Purchase Agreement”),
under which the Secured Party has agreed to sell, and the Pledgor may purchase
from the Secured Party, certain surplus notes issued by ALIC Reinsurance Company
(the “Issuer”); and

 

WHEREAS, as security for the payment and performance by the Pledgor of its
obligations under the Surplus Note Purchase Agreement, the Pledgor has agreed to
grant a pledge of and security interest in the Pledgor’s right, title and
interest in and to the surplus notes issued by the Issuer and purchased by the
Pledgor (the “Surplus Notes”);

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the Pledgor and the Secured Party hereby agree as follows:

 


ARTICLE I

GRANT OF PLEDGE AND SECURITY INTEREST


 


SECTION 1.1                                      GRANT OF SECURITY INTEREST.  TO
SECURE THE PAYMENT IN FULL WHEN DUE BY THE PLEDGOR TO THE SECURED PARTY UNDER
THE SURPLUS NOTE PURCHASE AGREEMENT OF ALL AMOUNTS (INCLUDING FEES, CHARGES AND
EXPENSES) WHICH ACCRUE AND BECOME DUE THEREUNDER AND THE TIMELY PERFORMANCE BY
THE PLEDGOR OF EACH OF ITS OTHER OBLIGATIONS THEREUNDER (COLLECTIVELY, THE
“SECURED OBLIGATIONS”), THE PLEDGOR HEREBY PLEDGES AND GRANTS TO THE SECURED
PARTY A SECURITY INTEREST IN ALL OF THE PLEDGOR’S RIGHT, TITLE AND INTEREST IN,
TO AND UNDER THE FOLLOWING (COLLECTIVELY, THE “COLLATERAL”): (A) THE SURPLUS
NOTES AND ALL CERTIFICATES OR INSTRUMENTS EVIDENCING THE SAME AND ALL PROCEEDS
THEREOF, ALL ACCESSIONS THERETO AND SUBSTITUTIONS THEREFOR; (B) ALL INTEREST,
DISTRIBUTIONS AND OTHER PROCEEDS FROM TIME TO TIME RECEIVED, RECEIVABLE OR
OTHERWISE DISTRIBUTED TO PLEDGOR IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF
THE SURPLUS NOTES; AND (C) ALL “PROCEEDS” (AS SUCH TERM IS DEFINED IN THE
UNIFORM COMMERCIAL CODE AS IN EFFECT IN THE STATE OF ILLINOIS OR ANY OTHER
RELEVANT JURISDICTION (THE “UCC”)) OF ANY OF THE FOREGOING.


 


SECTION 1.2                                      PERFECTION OF SECURITY
INTEREST; DELIVERY OF COLLATERAL.

 


(A)                                  ALL CERTIFICATES, AGREEMENTS OR INSTRUMENTS
REPRESENTING OR EVIDENCING THE COLLATERAL, TO THE EXTENT NOT PREVIOUSLY
DELIVERED TO THE SECURED PARTY, SHALL IMMEDIATELY UPON RECEIPT THEREOF BY
PLEDGOR BE DELIVERED TO AND HELD BY THE SECURED PARTY PURSUANT TO THE PROVISIONS
HEREOF.  ALL COLLATERAL SHALL BE IN SUITABLE FORM FOR TRANSFER BY DELIVERY OR
SHALL BE

 

--------------------------------------------------------------------------------


 


ACCOMPANIED BY DULY EXECUTED INSTRUMENTS OF TRANSFER OR ASSIGNMENT IN BLANK, ALL
IN FORM AND SUBSTANCE SATISFACTORY TO THE SECURED PARTY.  THE SECURED PARTY
SHALL HAVE THE RIGHT, AT ANY TIME UPON THE OCCURRENCE OF AN EVENT OF DEFAULT AND
WITHOUT NOTICE TO PLEDGOR, TO ENDORSE, ASSIGN OR OTHERWISE TRANSFER TO OR TO
REGISTER IN ITS OWN NAME ANY OR ALL OF THE COLLATERAL.  IN ADDITION, THE SECURED
PARTY SHALL HAVE THE RIGHT AT ANY TIME TO EXCHANGE CERTIFICATES REPRESENTING OR
EVIDENCING COLLATERAL FOR CERTIFICATES OF SMALLER OR LARGER DENOMINATIONS.


 


(B)                                 THE PLEDGOR AGREES TO TAKE ALL OTHER ACTIONS
WHICH MAY BE NECESSARY UNDER THE LAWS OF THE STATE OF ILLINOIS OR MAY BE
REQUESTED BY THE SECURED PARTY TO PROTECT AND PERFECT THE INTEREST OF THE
SECURED PARTY IN THE COLLATERAL CREATED HEREBY AND TO ENSURE THAT SUCH INTEREST
IS SENIOR IN RANK TO THE CLAIMS OF ANY OTHER CREDITOR OF THE PLEDGOR CLAIMING AN
INTEREST IN AND TO THE COLLATERAL, INCLUDING THE FILING OF UCC-1 FINANCING
STATEMENTS (INCLUDING ANY CONTINUATION STATEMENTS WITH RESPECT TO SUCH FINANCING
STATEMENTS WHEN APPLICABLE) IDENTIFYING THE SURPLUS NOTES AND NAMING THE PLEDGOR
AS DEBTOR AND THE SECURED PARTY AS SECURED PARTY.  THE PLEDGOR SHALL DELIVER TO
THE SECURED PARTY FILE-STAMPED COPIES OR OTHER EVIDENCE OF SUCH FILINGS. 
NOTWITHSTANDING THE AGREEMENTS SET FORTH IN THIS SECTION 1.2, THE PLEDGOR HEREBY
AUTHORIZES THE SECURED PARTY TO TAKE, AND APPOINTS THE SECURED PARTY AS ITS
ATTORNEY-IN-FACT FOR THE PURPOSE OF TAKING, ANY ACTION NECESSARY UNDER THE UCC
TO PERFECT, AND TO MAINTAIN THE PERFECTION AND PRIORITY OF, THE SECURED PARTY’S
INTEREST IN THE COLLATERAL, INCLUDING, WITHOUT LIMITATION, THE FILING OF ANY
SUCH FINANCING AND CONTINUATION STATEMENTS.

 


ARTICLE II

REPRESENTATIONS, WARRANTIES AND COVENANTS


 


SECTION 2.1                                      REPRESENTATIONS, WARRANTIES AND
COVENANTS AS TO THE PLEDGOR.  THE PLEDGOR HEREBY REPRESENTS, WARRANTS AND
COVENANTS TO THE SECURED PARTY:


 


(A)                                  TITLE TO COLLATERAL.  THE SURPLUS NOTES AND
ALL OF THE OTHER COLLATERAL IN EXISTENCE ON THE DATE HEREOF ARE, AND ALL SURPLUS
NOTES AND ALL OF THE OTHER COLLATERAL ISSUED SUBSEQUENT TO THE DATE HEREOF WILL
BE, OWNED BY THE PLEDGOR FREE AND CLEAR OF ANY LIEN OR ENCUMBRANCE.  THE PLEDGOR
HAS NOT (I) FILED OR CONSENTED TO THE FILING WITH ANY GOVERNMENTAL AUTHORITY OF
ANY FINANCING STATEMENT OR ANALOGOUS DOCUMENT UNDER THE UCC OR ANY OTHER
APPLICABLE LAWS COVERING ANY COLLATERAL, (II) MADE ANY ASSIGNMENT TO ANY OTHER
PERSON OF ANY INTEREST IN THE COLLATERAL OR (III) ENTERED INTO ANY SECURITY
AGREEMENT OR SIMILAR INSTRUMENT OR ARRANGEMENT COVERING ALL OR ANY PART OF THE
COLLATERAL WITH ANY OTHER PERSON, WHICH FINANCING STATEMENT OR ANALOGOUS
DOCUMENT, ASSIGNMENT, SECURITY AGREEMENT OR SIMILAR INSTRUMENT IS STILL IN
EFFECT.


 


(B)                                 ORGANIZATION.  THE PLEDGOR IS A CORPORATION
ORGANIZED UNDER THE LAWS OF THE STATE OF DELAWARE.


 


(C)                                  PRINCIPAL OFFICE.  THE PLEDGOR MAINTAINS
ITS CHIEF EXECUTIVE OFFICE AT 42 READ’S WAY, SUITE 124, NEW CASTLE, DELAWARE
19720-1642.


 


(D)                                 NO LIENS.  PLEDGOR IS AS OF THE DATE HEREOF,
AND AT THE TIME OF ANY DELIVERY OF ANY COLLATERAL TO THE SECURED PARTY PURSUANT
TO ARTICLE I OF THIS PLEDGE AGREEMENT, PLEDGOR

 

2

--------------------------------------------------------------------------------


 


WILL BE, THE SOLE LEGAL AND BENEFICIAL OWNER OF THE COLLATERAL.  ALL COLLATERAL
IS ON THE DATE HEREOF, AND WILL BE, SO OWNED BY PLEDGOR FREE AND CLEAR OF ANY
LIEN EXCEPT FOR THE LIEN CREATED BY THIS PLEDGE AGREEMENT.


 


(E)                                  DUE AUTHORIZATION.  THE EXECUTION AND
DELIVERY TO THE SECURED PARTY OF THIS PLEDGE AGREEMENT BY THE PLEDGOR, THE
DELIVERY TO THE SECURED PARTY OF THE SURPLUS NOTES TOGETHER WITH ANY NECESSARY
ENDORSEMENTS, AND THE CONSUMMATION OF THE TRANSACTIONS PROVIDED FOR IN THIS
PLEDGE AGREEMENT HAVE BEEN DULY AUTHORIZED BY THE PLEDGOR BY ALL NECESSARY
CORPORATE ACTION ON ITS PART AND THIS PLEDGE AGREEMENT CONSTITUTES A LEGAL,
VALID AND BINDING OBLIGATION OF THE PLEDGOR, ENFORCEABLE AGAINST THE PLEDGOR IN
ACCORDANCE WITH ITS TERMS, AND EXCEPT IN EACH CASE AS ENFORCEMENT MAY BE LIMITED
BY BANKRUPTCY, INSOLVENCY, EXAMINATION, SUSPENSION OF PAYMENTS, FRAUDULENT
TRANSFER, REORGANIZATION, MORATORIUM AND OTHER SIMILAR LAWS OF GENERAL
APPLICABILITY AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, PUBLIC
POLICY AND GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH PROCEEDING
IS CONSIDERED IN A PROCEEDING IN EQUITY OR LAW).


 


(F)                                    NO CONFLICT.  THE EXECUTION AND DELIVERY
OF THIS PLEDGE AGREEMENT, THE DELIVERY OF THE COLLATERAL, THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND THE FULFILLMENT OF THE TERMS HEREOF
WILL NOT CONFLICT WITH OR RESULT IN THE BREACH OF ANY OF THE MATERIAL TERMS AND
PROVISIONS OF, CONSTITUTE (WITH OR WITHOUT NOTICE OR LAPSE OF TIME OR BOTH) A
DEFAULT UNDER, OR RESULT IN THE CREATION OF ANY LIEN UPON ANY PROPERTY OR ASSETS
OF THE PLEDGOR PURSUANT TO, ANY INDENTURE, CONTRACT, AGREEMENT, MORTGAGE, DEED
OF TRUST OR OTHER INSTRUMENT TO WHICH THE PLEDGOR IS A PARTY OR BY WHICH IT OR
ANY OF ITS PROPERTIES IS BOUND.


 


(G)                                 NO VIOLATION.  THE EXECUTION AND DELIVERY OF
THIS PLEDGE AGREEMENT, THE DELIVERY OF THE COLLATERAL, THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THE FULFILLMENT OF THE TERMS HEREOF WILL
NOT CONFLICT WITH OR VIOLATE ANY ORGANIZATIONAL OR GOVERNING DOCUMENTS OF THE
PLEDGOR OR ANY LAW, TREATY, RULE OR REGULATION, OR ANY JUDGMENT, ORDER OR
DECREE, OR DETERMINATION OF AN ARBITRATOR OR GOVERNMENTAL AUTHORITY APPLICABLE
TO OR BINDING UPON THE PLEDGOR.


 


(H)                                 NO PROCEEDINGS.  THERE ARE NO ACTIONS AT
LAW, SUITS IN EQUITY OR PROCEEDINGS BY OR BEFORE ANY GOVERNMENTAL COMMISSION,
BUREAU OR ADMINISTRATIVE AGENCY PENDING OR, TO THE BEST KNOWLEDGE OF THE
PLEDGOR, THREATENED AGAINST THE PLEDGOR OR ANY OF ITS ASSETS, THAT WOULD
ADVERSELY AFFECT THE ABILITY OF THE PLEDGOR TO PERFORM ITS OBLIGATIONS UNDER
THIS PLEDGE AGREEMENT.


 


(I)                                     NO AUTHORIZATION REQUIRED.  EXCEPT FOR
SUCH AUTHORIZATIONS OR APPROVALS AS SHALL HAVE BEEN OBTAINED PRIOR TO THE DATE
HEREOF, NO AUTHORIZATION OR APPROVAL OF ANY GOVERNMENTAL AGENCY OR COMMISSION OR
PUBLIC OR QUASI-PUBLIC BODY OR AUTHORITY WITH JURISDICTION OVER THE PLEDGOR OR
ANY OF ITS ASSETS IS NECESSARY FOR THE DUE EXECUTION AND DELIVERY OF THIS PLEDGE
AGREEMENT OR FOR THE VALIDITY OR ENFORCEABILITY HEREOF.


 


SECTION 2.2                                      DELIVERY OF PLEDGED COLLATERAL;
FILINGS.

 

Pledgor has delivered, or will deliver, to the Secured Party all certificates
representing the Surplus Notes and has delivered, or will deliver, to the
Secured Party an

 

3

--------------------------------------------------------------------------------


 

appropriate UCC-1 financing statement to be filed with the Secretary of State of
the State of Delaware, the State in which the Pledgor is located, evidencing the
lien created by this Pledge Agreement, and such delivery, filing and pledge of
the Collateral pursuant to this Pledge Agreement will create a valid and
perfected first priority security interest in the Collateral securing the
payment of the Secured Obligations pursuant to the UCC in effect in each
applicable jurisdiction, including, without limitation, the States of Illinois
and Delaware.

 


SECTION 2.3                                      DISTRIBUTIONS; ETC.  SO LONG AS
NO EVENT OF DEFAULT SHALL HAVE OCCURRED, PLEDGOR SHALL BE ENTITLED TO RECEIVE
AND RETAIN, AND TO UTILIZE FREE AND CLEAR OF THE LIEN OF THIS PLEDGE AGREEMENT
AND ALL DISTRIBUTIONS OF INTEREST OR OTHER FUNDS IN RESPECT OF THE SURPLUS NOTES
TO THE EXTENT MADE IN ACCORDANCE WITH THE PROVISIONS OF THE SURPLUS NOTE
PURCHASE AGREEMENT; PROVIDED, HOWEVER, THAT ANY AND ALL SUCH DISTRIBUTIONS
CONSISTING OF RIGHTS OR INTERESTS IN THE FORM OF SECURITIES SHALL BE, AND SHALL
BE FORTHWITH DELIVERED TO THE SECURED PARTY TO HOLD AS ADDITIONAL COLLATERAL AND
SHALL, IF RECEIVED BY PLEDGOR, BE RECEIVED IN TRUST FOR THE BENEFIT OF THE
SECURED PARTY, BE SEGREGATED FROM THE OTHER PROPERTY OR FUNDS OF PLEDGOR, AND
SHALL BE FORTHWITH DELIVERED TO THE SECURED PARTY AS COLLATERAL IN THE SAME FORM
AS SO RECEIVED (WITH ANY NECESSARY ENDORSEMENT).


 


SECTION 2.4                                      TRANSFERS AND OTHER LIENS. 
PLEDGOR SHALL NOT (I) SELL, CONVEY, ASSIGN OR OTHERWISE DISPOSE OF, OR GRANT ANY
OPTION OR RIGHT WITH RESPECT TO, ANY OF THE COLLATERAL EXCEPT AS PERMITTED BY
THE SURPLUS NOTE PURCHASE AGREEMENT OR (II) CREATE OR PERMIT TO EXIST ANY LIEN
OR ENCUMBRANCE UPON OR WITH RESPECT TO ANY COLLATERAL, OTHER THAN THE LIEN AND
SECURITY INTEREST GRANTED TO THE SECURED PARTY PURSUANT TO THIS PLEDGE
AGREEMENT.


 


ARTICLE III

EVENTS OF DEFAULT; REMEDIES


 


SECTION 3.1                                      EVENTS OF DEFAULT.  EACH OF THE
FOLLOWING EVENTS SHALL CONSTITUTE AN EVENT OF DEFAULT (EACH, AN “EVENT OF
DEFAULT”) UNDER THIS PLEDGE AGREEMENT: (I) ANY MATERIAL BREACH BY THE PLEDGOR OF
ANY TERM, PROVISION OR COVENANT OF THE SURPLUS NOTE PURCHASE AGREEMENT; (II) ANY
MATERIAL BREACH BY THE PLEDGOR OF ANY TERM, PROVISION OR COVENANT OF THIS PLEDGE
AGREEMENT; (III) THE SECURED PARTY CEASES TO HAVE A PERFECTED FIRST PRIORITY
LIEN ON, AND SECURITY INTEREST IN, THE COLLATERAL; OR (IV) THE PLEDGOR BECOMES
SUBJECT TO BANKRUPTCY, INSOLVENCY, REORGANIZATION, LIQUIDATION, CONSERVATION,
REHABILITATION OR OTHER SIMILAR PROCEEDINGS.


 


SECTION 3.2                                      REMEDIES UPON DEFAULT.

 


(A)                                  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT,
ALL RIGHTS OF PLEDGOR TO RECEIVE DISTRIBUTIONS WHICH IT WOULD OTHERWISE BE
AUTHORIZED TO RECEIVE AND RETAIN PURSUANT TO SECTION 2.3 HEREOF SHALL CEASE AND
ALL SUCH RIGHTS SHALL THEREUPON BECOME VESTED IN THE SECURED PARTY, WHICH SHALL
THEREUPON HAVE THE SOLE RIGHT TO RECEIVE AND HOLD AS COLLATERAL SUCH
DISTRIBUTIONS.


 


(B)                                 ALL DISTRIBUTIONS WHICH ARE RECEIVED BY
PLEDGOR CONTRARY TO THE PROVISIONS OF PARAGRAPH (A) OF THIS SECTION 3.2 SHALL BE
RECEIVED IN TRUST FOR THE BENEFIT OF THE SECURED PARTY,

 

4

--------------------------------------------------------------------------------


 


SHALL BE SEGREGATED FROM OTHER FUNDS OF PLEDGOR AND SHALL IMMEDIATELY BE PAID
OVER TO THE SECURED PARTY AS COLLATERAL IN THE SAME FORM AS SO RECEIVED (WITH
ANY NECESSARY ENDORSEMENT).


 


(C)                                  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED,
SECURED PARTY SHALL HAVE THE RIGHT, IN ADDITION TO THE OTHER RIGHTS AND REMEDIES
PROVIDED FOR HEREIN OR OTHERWISE AVAILABLE TO IT TO BE EXERCISED FROM TIME TO
TIME, (I) TO RETAIN AND APPLY THE DISTRIBUTIONS TO THE SECURED OBLIGATIONS, AND
(II) TO EXERCISE ALL THE RIGHTS AND REMEDIES OF A SECURED PARTY ON DEFAULT UNDER
THE UCC IN EFFECT IN THE STATE OF ILLINOIS AT THAT TIME, AND THE SECURED PARTY
MAY ALSO IN ITS SOLE DISCRETION, WITHOUT NOTICE EXCEPT AS SPECIFIED BELOW, SELL
THE COLLATERAL OR ANY PART THEREOF (INCLUDING, WITHOUT LIMITATION, ANY PARTIAL
INTEREST IN THE SURPLUS NOTES) IN ONE OR MORE PARCELS AT PUBLIC OR PRIVATE SALE,
AT ANY EXCHANGE, BROKER’S BOARD OR AT ANY OF THE SECURED PARTY’S OFFICES OR
ELSEWHERE, AT SUCH PRICE OR PRICES AND UPON SUCH OTHER TERMS AS THE SECURED
PARTY MAY DEEM COMMERCIALLY REASONABLE.  SECURED PARTY MAY BE THE PURCHASER OF
ANY OR ALL OF THE COLLATERAL AT ANY SUCH SALE AND SHALL BE ENTITLED, FOR THE
PURPOSE OF BIDDING AND MAKING SETTLEMENT OR PAYMENT OF THE PURCHASE PRICE FOR
ALL OR ANY PORTION OF THE COLLATERAL SOLD AT SUCH SALE, TO USE AND APPLY ANY OF
THE SECURED OBLIGATIONS OWED TO IT AS A CREDIT ON ACCOUNT OF THE PURCHASE PRICE
OF ANY COLLATERAL PAYABLE BY IT AT SUCH SALE.  EACH PURCHASER AT ANY SUCH SALE
SHALL ACQUIRE THE PROPERTY SOLD ABSOLUTELY FREE FROM ANY CLAIM OR RIGHT ON THE
PART OF PLEDGOR, AND PLEDGOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ALL RIGHTS OF REDEMPTION, STAY AND/OR APPRAISAL WHICH IT NOW HAS, OR MAY AT
ANY TIME IN THE FUTURE HAVE, UNDER ANY RULE OF LAW OR STATUTE NOW EXISTING OR
HEREAFTER ENACTED.  PLEDGOR ACKNOWLEDGES AND AGREES THAT FIVE DAYS’ NOTICE TO
PLEDGOR OF THE TIME AND PLACE OF ANY PUBLIC SALE OR THE TIME AFTER WHICH ANY
PRIVATE SALE OR OTHER INTENDED DISPOSITION IS TO TAKE PLACE SHALL CONSTITUTE
REASONABLE NOTIFICATION OF SUCH MATTERS.  NO NOTIFICATION NEED BE GIVEN TO
PLEDGOR IF IT HAS SIGNED, AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, A
STATEMENT RENOUNCING OR MODIFYING ANY RIGHT TO NOTIFICATION OF SALE OR OTHER
INTENDED DISPOSITION.  THE SECURED PARTY SHALL NOT BE OBLIGATED TO MAKE ANY SALE
OF COLLATERAL REGARDLESS OF NOTICE OF SALE HAVING BEEN GIVEN.  THE SECURED PARTY
MAY ADJOURN ANY PUBLIC OR PRIVATE SALE FROM TIME TO TIME BY ANNOUNCEMENT AT THE
TIME AND PLACE FIXED THEREFORE, AND SUCH SALE MAY, WITHOUT FURTHER NOTICE, BE
MADE AT THE TIME AND PLACE TO WHICH IT WAS SO ADJOURNED.  PLEDGOR HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY CLAIMS AGAINST THE SECURED PARTY
ARISING BY REASON OF THE FACT THAT THE PRICE AT WHICH ANY COLLATERAL MAY HAVE
BEEN SOLD AT SUCH A PRIVATE SALE WAS LESS THAN THE PRICE WHICH MIGHT HAVE BEEN
OBTAINED AT A PUBLIC SALE, EVEN IF THE SECURED PARTY ACCEPTS THE FIRST OFFER
RECEIVED AND DOES NOT OFFER SUCH COLLATERAL TO MORE THAN ONE OFFEREE.  THE
SECURED PARTY SHALL NOT BE LIABLE FOR ANY INCORRECT OR IMPROPER PAYMENT MADE
PURSUANT TO THIS SECTION IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.


 


(D)                                 PLEDGOR RECOGNIZES THAT, BY REASON OF
CERTAIN PROHIBITIONS CONTAINED IN THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND APPLICABLE STATE SECURITIES LAW, THE SECURED PARTY MAY BE
COMPELLED, WITH RESPECT TO ANY SALE OF ALL OR ANY PART OF THE COLLATERAL, TO
LIMIT PURCHASERS TO PERSONS WHO WILL AGREE, AMONG OTHER THINGS, TO ACQUIRE THE
COLLATERAL FOR THEIR OWN ACCOUNT, FOR INVESTMENT AND NOT WITH A VIEW TO THE
DISTRIBUTION OR RESALE THEREOF.  PLEDGOR ACKNOWLEDGES THAT ANY SUCH PRIVATE
SALES MAY BE AT PRICES AND ON TERMS LESS FAVORABLE TO THE SECURED PARTY THAN
THOSE OBTAINABLE THROUGH A PUBLIC SALE WITHOUT SUCH RESTRICTIONS (INCLUDING,
WITHOUT LIMITATION, A PUBLIC OFFERING MADE PURSUANT TO A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT), AND, NOTWITHSTANDING SUCH CIRCUMSTANCES, AGREES THAT
ANY SUCH PRIVATE SALE SHALL BE DEEMED TO HAVE BEEN MADE IN A COMMERCIALLY
REASONABLE MANNER AND THAT THE SECURED PARTY SHALL HAVE NO OBLIGATION TO ENGAGE
IN PUBLIC SALES AND NO OBLIGATION TO DELAY THE SALE OF ANY

 

5

--------------------------------------------------------------------------------


 


COLLATERAL FOR THE PERIOD OF TIME NECESSARY TO PERMIT THE ISSUER THEREOF TO
REGISTER IT FOR A FORM OF PUBLIC SALE REQUIRING REGISTRATION UNDER THE
SECURITIES ACT OR UNDER APPLICABLE STATE SECURITIES LAWS, EVEN IF SUCH ISSUER
WOULD AGREE TO DO SO.


 


SECTION 3.3                                      APPLICATION OF PROCEEDS.  ALL
DISTRIBUTIONS HELD FROM TIME TO TIME BY THE SECURED PARTY AND ALL PROCEEDS
RECEIVED BY THE SECURED PARTY IN RESPECT OF ANY SALE OF, COLLECTION FROM, OR
OTHER REALIZATION UPON ALL OR ANY PART OF THE COLLATERAL PURSUANT TO THE
EXERCISE BY THE SECURED PARTY OF ITS REMEDIES AS A SECURED CREDITOR AS PROVIDED
HEREIN SHALL BE APPLIED, TOGETHER WITH ANY OTHER SUMS THEN HELD BY THE SECURED
PARTY PURSUANT TO THIS PLEDGE AGREEMENT, PROMPTLY BY THE SECURED PARTY AS
FOLLOWS:


 


FIRST, TO THE PAYMENT OF ALL COSTS AND EXPENSES, FEES, COMMISSIONS AND TAXES OF
SUCH SALE, COLLECTION OR OTHER REALIZATION, INCLUDING, WITHOUT LIMITATION,
COMPENSATION TO THE SECURED PARTY AND ITS AGENTS AND COUNSEL, AND ALL EXPENSES,
LIABILITIES AND ADVANCES MADE OR INCURRED BY THE SECURED PARTY IN CONNECTION
THEREWITH, TOGETHER WITH INTEREST ON EACH SUCH AMOUNT AT THE HIGHEST RATE THEN
IN EFFECT UNDER THE SURPLUS NOTE PURCHASE AGREEMENT FROM AND AFTER THE DATE SUCH
AMOUNT IS DUE, OWING OR UNPAID UNTIL PAID IN FULL;


 


SECOND, WITHOUT DUPLICATION OF AMOUNTS APPLIED PURSUANT TO CLAUSE FIRST ABOVE,
TO THE INDEFEASIBLE PAYMENT IN FULL IN CASH OF THE SECURED OBLIGATIONS IN
ACCORDANCE WITH THE TERMS OF THE SURPLUS NOTE PURCHASE AGREEMENT; AND


 


THIRD, THE BALANCE, IF ANY, TO THE PERSONS LAWFULLY ENTITLED THERETO (INCLUDING
PLEDGOR OR ITS SUCCESSORS OR ASSIGNS).


 


SECTION 3.4                                      EXPENSES.  PLEDGOR WILL UPON
DEMAND PAY TO THE SECURED PARTY THE AMOUNT OF ANY AND ALL EXPENSES, INCLUDING
THE FEES AND EXPENSES OF ITS COUNSEL AND THE FEES AND EXPENSES OF ANY EXPERTS
AND AGENTS, WHICH THE SECURED PARTY MAY INCUR IN CONNECTION WITH (I) THE
COLLECTION OF THE SECURED OBLIGATIONS, (II) THE ENFORCEMENT AND ADMINISTRATION
OF THIS PLEDGE AGREEMENT, (III) THE CUSTODY OR PRESERVATION OF, OR THE SALE OF,
COLLECTION FROM, OR OTHER REALIZATION UPON, ANY OF THE COLLATERAL, (IV) THE
EXERCISE OR ENFORCEMENT OF ANY OF THE RIGHTS OF THE SECURED PARTY HEREUNDER OR
(V) THE FAILURE BY PLEDGOR TO PERFORM OR OBSERVE ANY OF THE PROVISIONS HEREOF. 
ALL AMOUNTS PAYABLE BY PLEDGOR UNDER THIS SECTION 3.4 SHALL BE DUE UPON DEMAND
AND SHALL BE PART OF THE SECURED OBLIGATIONS.  PLEDGOR’S OBLIGATIONS UNDER THIS
SECTION 3.4 SHALL SURVIVE THE TERMINATION OF THIS PLEDGE AGREEMENT AND THE
DISCHARGE OF PLEDGOR’S OTHER OBLIGATIONS HEREUNDER.


 


ARTICLE IV


 


MISCELLANEOUS


 


SECTION 4.1                                      NOTICES.  ALL DEMANDS, NOTICES,
INSTRUCTIONS AND COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN WHEN RECEIVED.  ALL NOTICES OR COMMUNICATIONS
UNDER THIS PLEDGE AGREEMENT SHALL BE ADDRESSED AS FOLLOWS:

 

6

--------------------------------------------------------------------------------


 

Notices to Secured Party:

 

Allstate Life Insurance Company
3100 Sanders Road
Northbrook, Illinois  60062
Attention:  Allstate Financial – Chief Financial Officer
Facsimile:  847-326-5052

 

Notices to Pledgor:

 

Kennett Capital, Inc.
42 Read’s Way, Suite 124
New Castle Corporate Commons
New Castle, Delaware  19720-1642
Attention:  Executive Vice President
Facsimile:  302-324-5253

 


SECTION 4.2                                      TERMINATION; RELEASE.  WHEN ALL
THE SECURED OBLIGATIONS HAVE BEEN PAID IN FULL, THIS PLEDGE AGREEMENT SHALL
TERMINATE.  UPON TERMINATION OF THIS PLEDGE AGREEMENT, THE SECURED PARTY SHALL,
UPON THE REQUEST AND AT THE SOLE COST AND EXPENSE OF PLEDGOR, FORTHWITH ASSIGN,
TRANSFER AND DELIVER TO PLEDGOR, AGAINST RECEIPT AND WITHOUT RECOURSE TO OR
WARRANTY BY THE SECURED PARTY, SUCH OF THE COLLATERAL TO BE RELEASED (IN THE
CASE OF A RELEASE) AS MAY BE IN THE POSSESSION OF THE SECURED PARTY AND AS SHALL
NOT HAVE BEEN SOLD OR OTHERWISE APPLIED PURSUANT TO THE TERMS HEREOF, AND, WITH
RESPECT TO ANY OTHER COLLATERAL, PROPER INSTRUMENTS (INCLUDING UCC TERMINATION
STATEMENTS ON FORM UCC-3) ACKNOWLEDGING THE TERMINATION OF THIS PLEDGE AGREEMENT
OR THE RELEASE OF SUCH PLEDGED COLLATERAL, AS THE CASE MAY BE.


 


SECTION 4.3                                      CONTINUING SECURITY INTEREST;
ASSIGNMENT.  THIS PLEDGE AGREEMENT SHALL CREATE A CONTINUING SECURITY INTEREST
IN THE COLLATERAL AND SHALL (I) BE BINDING UPON PLEDGOR, ITS SUCCESSORS AND
ASSIGNS AND (II) INURE, TOGETHER WITH THE RIGHTS AND REMEDIES OF THE SECURED
PARTY HEREUNDER, TO THE BENEFIT OF THE SECURED PARTY AND EACH OF ITS SUCCESSORS,
TRANSFEREES AND ASSIGNS; NO OTHER PERSONS (INCLUDING, WITHOUT LIMITATION, ANY
OTHER CREDITOR OF PLEDGOR) SHALL HAVE ANY INTEREST HEREIN OR ANY RIGHT OR
BENEFIT WITH RESPECT HERETO.


 


SECTION 4.4                                      SEVERABILITY OF PROVISIONS.  IF
ANY ONE OR MORE OF THE COVENANTS, AGREEMENTS, PROVISIONS OR TERMS OF THIS PLEDGE
AGREEMENT SHALL FOR ANY REASON WHATSOEVER BE HELD INVALID, THEN SUCH COVENANTS,
AGREEMENTS, PROVISIONS OR TERMS SHALL BE DEEMED SEVERABLE FROM THE REMAINING
COVENANTS, AGREEMENTS, PROVISIONS OR TERMS OF THIS PLEDGE AGREEMENT AND SHALL IN
NO WAY AFFECT THE VALIDITY OR ENFORCEABILITY OF THE OTHER PROVISIONS OF THIS
PLEDGE AGREEMENT.


 


SECTION 4.5                                      FURTHER ASSURANCES.  THE
PLEDGOR AGREES TO DO AND PERFORM, FROM TIME TO TIME, ANY AND ALL ACTS AND TO
EXECUTE ANY AND ALL FURTHER INSTRUMENTS REQUIRED OR REASONABLY REQUESTED BY THE
SECURED PARTY TO MAINTAIN THE PERFECTION AND THE PRIORITY OF THE SECURED PARTY’S
INTEREST AND TO EFFECT MORE FULLY THE PURPOSES OF THIS PLEDGE AGREEMENT.

 

7

--------------------------------------------------------------------------------


 


SECTION 4.6                                      NO WAIVER; CUMULATIVE
REMEDIES.  NO FAILURE TO EXERCISE AND NO DELAY IN EXERCISING, ON THE PART OF THE
SECURED PARTY, ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER, SHALL OPERATE AS
A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, REMEDY,
POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR
THE EXERCISE OF ANY OTHER RIGHT, REMEDY, POWER OR PRIVILEGE.  THE RIGHTS,
REMEDIES, POWERS AND PRIVILEGES HEREIN PROVIDED ARE CUMULATIVE AND NOT
EXHAUSTIVE OF ANY RIGHTS, REMEDIES, POWERS AND PRIVILEGES PROVIDED BY LAW.


 


SECTION 4.7                                      AMENDMENT.  THIS PLEDGE
AGREEMENT MAY NOT BE MODIFIED, AMENDED, WAIVED OR SUPPLEMENTED EXCEPT BY A
WRITING SIGNED BY EACH OF THE PARTIES HERETO.


 


SECTION 4.8                                      HEADINGS.  THE HEADINGS HEREIN
ARE FOR PURPOSES OF REFERENCE ONLY AND SHALL NOT OTHERWISE AFFECT THE MEANING OR
INTERPRETATION OF ANY PROVISION HEREOF.


 


SECTION 4.9                                      GOVERNING LAW.  THIS PLEDGE
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LOCAL LAWS
OF THE STATE OF ILLINOIS, WITHOUT REGARD TO ITS PRINCIPLES OF CHOICE OF LAW.


 


SECTION 4.10                                SUBMISSION TO JURISDICTION.  PLEDGOR
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE FEDERAL AND STATE COURTS
OF COMPETENT JURISDICTION IN THE STATE OF ILLINOIS IN ANY SUIT OR PROCEEDING
ARISING OUT OF THIS PLEDGE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED BY SUCH COURTS IN CONNECTION WITH
THIS PLEDGE AGREEMENT AND WAIVES ANY AND ALL OBJECTIONS TO JURISDICTION THAT IT
MAY HAVE UNDER THE LAWS OF ILLINOIS OR ANY OTHER JURISDICTION.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Pledge Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

 

KENNETT CAPITAL, INC.

 

 

 

 

 

By:

/s/ Steven C. Verney

 

Name: Steven C. Verney

 

Title: Treasurer

 

 

 

 

 

ALLSTATE LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Barry S. Paul

 

Name: Barry S. Paul

 

Title: Assistant Vice President and Assistant Treasurer

 

9

--------------------------------------------------------------------------------